53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Charles D. NELSON, Appellant,v.Crispus C. NIX, Appellee.
No. 94-3154SI
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 12, 1995Filed:  Apr. 28, 1995

Before FAGG and BOWMAN, Circuit Judges, and DAVIS,* District Judge.
PER CURIAM.


1
Charles D. Nelson appeals the denial of his 28 U.S.C. Sec. 2254 habeas petition.  Nelson contends the district court applied the wrong legal standard in deciding whether a confession Nelson made to a jail house informant was obtained in violation of Nelson's Sixth and Fourteenth Amendment rights to the effective assistance of counsel.  We have carefully considered the issue and conclude the district court applied the correct legal standard and properly denied Nelson's petition.  We thus affirm without further discussion.  See 8th Cir.  R. 47B.



*
 The HONORABLE MICHAEL J. DAVIS, United States District Judge for the District of Minnesota, sitting by designation